DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 8914472) in the view of Noda (US 20130009863).
Regarding claim 21: Lee teaches a method comprising: tracking, with wearable electronic glasses (WEG) worn on a head of a user, a direction of gaze of the user (Fig. 2 and column 13 line 60 to column 14 line 7 teach tracking with HMD or WEG worn on a head of a user, a direction of gaze of the user); and displaying, on a display of the WEG, three-dimensional (3D) virtual instructions how to operate a device in response to detecting the direction of gaze of the user is at the device that is visible through the display of the WEG (Figs. 3D-3E and column 4 lines 4-12, column 14 lines 18-60 teach displaying on a display of the WEG, 3D virtual instructions how to operate a device in response to detecting the direction of gaze of the user or point of view user looking at the device that is visible through the display of the WEG or HMD).
Lee does not explicitly disclose the device is an electronic device.
However, Noda teaches the device is an electronic device (Fig. 1 and paragraph [0046-0056] teach the device 90 is an electronic device which is visible through a transparent display and the user can gaze on the electronic device and look the virtual information 230 displayed related to operate the electronic device). It would have been obvious for a person skilled in the art, at the time of the invention, to modify Lee’s invention by including above teachings of Noda, because Lee already disclose to display virtual information regarding how to operate a device based on the user’s gaze and displaying the instructions related to an electronic device as shown by Noda is known in the art in order to allow user to properly operate an electronic device, similarly Lee’s invention can be modified to display instructions on how to operate an electronic device. The rationale would have been to use a known method or technique to achieve predictable results.  

Regarding claim 22: Combination of Lee and Noda teach further comprising: discontinuing the displaying of the 3D virtual instructions how to operate the electronic device in response to detecting the direction of gaze of the user is no longer at the electronic device (Lee in Figs. 3D-3E and column 4 lines 4-12, column 14 lines 18-60 teach discontinuing the displaying of the 3D virtual instructions how to operate the device in response to detecting the direction of gaze of the user is no longer at the device location, see fig. 3D to 3E transformation when user moves his gaze away for #334 the virtual instructions 352 discontinuous to display and new information 366 related to device 362 is shown when user’s gaze is moved away from 334, and Noda in Fig. 1 and paragraph [0046-0056] teach the device can be electronic device). See claim 21 rejection for combination reasoning of Lee and Noda, same rationale applies here.
Regarding claim 23: Combination of Lee and Noda teach further comprising: playing audio instructions how to operate the electronic device in response to detecting the direction of gaze of the user is at the electronic device; and discontinuing the playing of the audio instructions how to operate the electronic device in response to detecting the direction of gaze of the user is no longer at the electronic device, wherein the WEG simultaneously displays the 3D virtual instructions and plays the audio instructions while the direction of gaze of the user is at the electronic device (Lee in Figs. 3D-3E and column 3 lines 4-20, column 12 lines 19-37, column 4 lines 4-12, column 14 lines 18-60 teach simultaneously displays the 3D virtual instructions and plays the audio instructions while the direction of gaze of the user is at the device, and discontinuing the displaying of the 3D virtual and audio instructions how to operate the device in response to detecting the direction of gaze of the user is no longer at the device location, see fig. 3D to 3E transformation when user moves his gaze away for #334 the virtual instructions 352 and any related audio feed discontinuous and new information 366 related to device 362 is shown when user’s gaze is moved away from 334, and Noda in Fig. 1 and paragraph [0046-0056] teach the device can be electronic device). See claim 21 rejection for combination reasoning of Lee and Noda, same rationale applies here.

Regarding claim 24: Combination of Lee and Noda teach further comprising: displaying, on the display of the WEG, the 3D virtual instructions next to the electronic device while the direction of gaze of the user is at the electronic device and the electronic device appears in a field of view of the WEG (Lee in Figs. 3D-3E and column 4 lines 4-12, column 14 lines 18-60, and Noda in Fig. 1 and paragraph [0046-0056] teach the device can be electronic device). See claim 21 rejection for combination reasoning of Lee and Noda, same rationale applies here.

Regarding claim 25: Lee teaches further comprising: setting a playback location that is a physical location where the user must be in order to activate the 3D virtual instructions; and activating playing of the 3D virtual instructions when the user arrives at the playback location (Figs. 3D-3E and column 5 lines 60-67, col 13 line 60 to col 14 line 40, col 17 lines 1-7 teach utilizing physical locations where the user must be in order to view the 3D virtual instructions). 

Regarding claims 26: Combination of Lee and Noda teach further comprising: sensing, with the WEG, motion of a hand of the user that draws a shape in air around the electronic device; and displaying, on a display of second WEG worn on a head of a second user, the shape as a 3D virtual image around the electronic device in response to detecting that a direction of gaze of the second user is at the electronic device (Lee in Figs. 3D-3E and column 4 lines 4-12, column 13 line 12 to column 14 line 60 teach sensing, with the WED or HMD motion of a hand of the first expert user that moves the hands in air around the device 334 or 336 and displaying, on a display of second WEG or HMD of novice user, the shape as a 3D virtual image around the device in response to detecting that a direction of gaze of the second user is at the device, and Noda in Fig. 1 and paragraph [0046-0056] teach the device can be electronic device). See claim 21 rejection for combination reasoning of Lee and Noda, same rationale applies here.

Regarding claim 27: Combination of Lee and Noda teach further comprising: activating, while the direction of gaze of the user is at the electronic device, a message mode that records a voice of the user; and playing, with second WEG worn on a head of a second user, the voice of the user that was recorded in response to detecting that a direction of gaze of the second user is at the electronic device (Lee in Figs. 3D-3E and column 3 lines 4-20, column 12 lines 19-37, column 4 lines 4-12, column 14 lines 18-60 teach while the first expert user is gazing at the device 334 or 336 record a voice of the expert user; and playing with the second WEG or HMD worn on a head of a second novice user, the voice of the first expert user that was recorded in response to detecting that a direction of gaze of the second user is at the device, and Noda in Fig. 1 and paragraph [0046-0056] teach the device can be electronic device). See claim 21 rejection for combination reasoning of Lee and Noda, same rationale applies here. 

Regarding claim 28: Combination of Lee and Noda teach further comprising: displaying, on the display of the WEG, a 3D virtual electronic device that emulates the electronic device in response to detecting the direction of gaze of the user is at the electronic device; and discontinuing the displaying of the 3D virtual electronic device in response to detecting the direction of gaze of the user is no longer at the electronic device (Lee in Figs. 3A-3E and column 4 lines 4-12, column 11 line 4 to column 12 line 37, column 14 lines 18-60 teach displaying on the WED or HMD a video media content including 3D video of the device, and displaying it based on the gaze or user and discontinuing the displaying based on the gaze as explained in claim 22 rejection, and Noda in Fig. 1 and paragraph [0046-0056] teach the device can be electronic device). See claim 21 rejection for combination reasoning of Lee and Noda, same rationale applies here.
 
Regarding claim 29: Lee teaches a non-transitory computer readable storage medium storing instructions that cause one or more electronic devices (Fig. 1 and column 6 line 56-65 #120) to execute a method comprising: tracking, with wearable electronic glasses (WEG) worn on a head of a user, a direction of gaze of the user (Fig. 2 and column 13 line 60 to column 14 line 7 teach tracking with HMD or WEG worn on a head of a user, a direction of gaze of the user); and displaying, on a display of the WEG, three-dimensional (3D) augmented reality (AR) instructions how to operate a device in response to detecting the direction of gaze of the user is at the device that is visible through the display of the WEG (Figs. 3D-3E and column 4 lines 4-12, column 7 lines 16-67, column 14 lines 18-60 teach displaying on a display of the WEG, 3D augmented reality instructions how to operate a device in response to detecting the direction of gaze of the user or point of view user looking at the device that is visible through the display of the WEG or HMD).
Lee does not explicitly disclose the device is an electronic device.
However, Noda teaches the device is an electronic device (Fig. 1 and paragraph [0046-0056] teach the device 90 is an electronic device which is visible through a transparent display and the user can gaze on the electronic device and look the virtual information 230 displayed related to operate the electronic device). It would have been obvious for a person skilled in the art, at the time of the invention, to modify Lee’s invention by including above teachings of Noda, because Lee already disclose to display virtual information regarding how to operate a device based on the user’s gaze and displaying the instructions related to an electronic device as shown by Noda is known in the art in order to allow user to properly operate an electronic device, similarly Lee’s invention can be modified to display instructions on how to operate an electronic device. The rationale would have been to use a known method or technique to achieve predictable results.  
 
Regarding claim 30: Combination of Lee and Noda teach the method further comprises: automatically displaying, on the display of the WEG, a 3D AR object that emulates the electronic device in response to detecting eyes of the user are focused on the electronic device that is visible through the display of the WEG; and automatically removing, from the display of the WEG, the 3D AR object that emulates the electronic device in response to detecting the eyes of the user are not focused on the electronic device that is visible through the display of the WEG (Lee in Figs. 3D-3E and column 4 lines 4-12, column 7 lines 16-67, column 14 lines 18-60 teach automatically displaying, on the display of the WEG, a 3D AR object that emulates the device in response to detecting eyes of the user are focused on the electronic device that is visible through the display of the WEG discontinuing the displaying of the 3D virtual instructions how to operate the device in response to detecting the direction of gaze of the user is no longer at the device location, see fig. 3D to 3E transformation when user moves his gaze away for #334 the virtual instructions 352 discontinuous to display and new information 366 related to device 362 is shown when user’s gaze is moved away from 334, and Noda in Fig. 1 and paragraph [0046-0056] teach the device can be electronic device). See claim 29 rejection for combination reasoning of Lee and Noda, same rationale applies here.

Regarding claim 31: Combination of Lee and Noda teach the method further comprises: automatically displaying, on the display of the WEG and in response to detecting eyes of the user are looking at the electronic device, a 3D virtual assistant that provides instructions to the user on how to operate the electronic device; and automatically removing, from the display of the WEG, the 3D virtual assistant in response to detecting the eyes of the user are not looking at the electronic device that is visible through the display of the WEG (Lee in Figs. 3D-3E and column 4 lines 4-12, column 7 lines 16-67, column 14 lines 18-60 teach automatically displaying, on the display of the WEG, a 3D AR object that emulates the device in response to detecting eyes of the user are focused on the electronic device that is visible through the display of the WEG discontinuing the displaying of the 3D virtual instructions how to operate the device in response to detecting the direction of gaze of the user is no longer at the device location, see fig. 3D to 3E transformation when user moves his gaze away for #334 the virtual instructions 352 discontinuous to display and new information 366 related to device 362 is shown when user’s gaze is moved away from 334, and Noda in Fig. 1 and paragraph [0046-0056] teach the device can be electronic device). See claim 29 rejection for combination reasoning of Lee and Noda, same rationale applies here.
 

Regarding claim 32: Lee teaches the method further comprises: determining, by the WEG, a location of the 3D AR instructions; and sharing, by the WEG, the location of the 3D AR instructions with a second WEG worn on a head of a second user to enable the second WEG to display the 3D AR instructions at the location (Figs. 3D-3E and column 5 lines 60-67, column 7 lines 16-67, column 13 line 60 to col 14 line 40, column 17 lines 1-7 teach utilizing physical locations where the user must be in order to view the 3D AR instructions shared by another user). 

Regarding claim 33: Lee teach the method further comprises: displaying on the display of the WEG, the 3D AR instructions on one side of the electronic device that is visible through the display of the WEG (Figs. 2-3 and column 7 lines 16-67 teach displaying on the display of the WEG, the 3D AR instructions on the side of the device that is visible through the display of the WEG). 
Lee does not explicitly disclose automatically moving the 3D AR instructions to an opposite side of the electronic device in response to detecting that movement of the WEG will cause a field of view of the WEG to not include the 3D AR instructions.
However, Noda teaches to move the virtual object being displayed from the one side of the real object to an opposite side of the real object in response to determining movement of the user’s viewpoint will cause the virtual object on the one side of the real object to be outside the field of view (Figs. 7, 11, & 14 and paragraph [0050, 0080-0082] teach the virtual object 230 is moved to be displayed in a space other than the space or interference region 220 where the real object 90 is viewed to the user, if user's viewpoint changes and the interference region 220 is moved to the left most side the viewers viewpoint that virtual object 230 will be moved and will be displayed on the opposite side or right side because there is no longer sufficient space for the virtual object on the left side of the real object. Noda clearly explains that causing the virtual object 230 to be not displayed in an interference region where the physical object 90 is displayed and moving the virtual object onto another region of the viewing space based on change of user's viewpoint in order to allow user to clearly see the both virtual object and real object, so based on Noda’s teaching it would be obvious for person in skilled in the art to move the virtual object from the one side of the real object to an opposite side of the real object when the head mounted display moves and causes a space between the virtual object and a perimeter of the field of view to decrease such that there is no longer sufficient space for the virtual object on the one side of the real object). It would have been obvious to one of ordinary skill, in the art at the time of invention, to modify Lee’s invention by including above teachings of Noda, because movement in HMD of Lee changes the viewpoint and doing so allows the user to clearly view the both virtual object and real object at the same time even when the user’s viewpoint changes. The rationale would’ve been to use a known method or technique to achieve predictable results.
 
Regarding claim 34: Combination of Lee and Noda teaches the method further comprises: moving the 3D AR instructions closer to the electronic device in response to determining that a distance between the 3D AR instructions and a field of view of the WEG is decreasing (Figs. 2-3 and column 7 lines 16-67 teach displaying on the display of the WEG, the 3D AR instructions on the side of the device. Noda in Fig. 15 and paragraph [0088] teach it is possible to increase or decrease the distance L between the virtual object and the real object as the user’s viewpoint changes, so it would be obvious to decrease the distance L based on field of view moving closer to the virtual object in order to clearly display both objects in the field of view). See claim 33 rejection for combination reasoning of Lee and Noda, same rationale applies here.

Regarding claims 35 & 39: Combination of Lee and Noda teach the method further comprises: avoiding a collision between the 3D AR instructions and a perimeter of a field of view of the WEG by (Figs. 2-3 and column 7 lines 16-67 teach displaying on the display of the WEG, the 3D AR instructions on the side of the device. Noda ‘863 Figs. 7, 11, & 14 and paragraph [0050, 0080-0082] teach the virtual object 230 is automatically moved to be displayed in a space other than the space or interference region 220 where the real object 90 is viewed to the user, if user's viewpoint changes and the interference region 220 is moved to the left most side the viewers viewpoint that virtual object 230 will be moved and will be displayed on the opposite side or right side because there is no longer sufficient space for the virtual object on the left side of the real object and both objects will collide in the field of view. Noda clearly explains that causing the virtual object 230 to be not displayed in a view region where the physical object 90 is displayed and moving the virtual object onto another region of the viewing space based on change of user's viewpoint and when the perimeter of the field of view will collide with the virtual object in order to allow user to clearly see the both virtual object and real object, so based on Noda’s teaching it would be obvious for person in skilled in the art to move the virtual object from the one side of the real object to an opposite side of the real object when the head mounted display moves which moves the viewpoint and causes a space between the virtual object and a perimeter of the field of view to decrease such that there is no longer sufficient space for the virtual object on the one side of the real object). See claim 33 rejection for combination reasoning of Lee and Noda, same rationale applies here.

Regarding claim 36: Claim 36 recites identical claim limitations as in claim 29. Thus, all the arguments made above for claim 29 are applicable for claim 36.
 
Regarding claim 37: Claim 37 teach further comprising: a sensor that senses hand gestures of hands of the user wearing the WEG, wherein the display displays AR hands that replicate movements of (Lee in Figs. 3D-3E and column 4 lines 4-12, column 7 lines 16-67, column 13 line 12 to column 14 line 60 teach sensing, with the WED or HMD motion of a hand of the first expert user that moves the hands in air around the device 334 or 336 and displaying, on a display of second WEG or HMD of novice user, the shape as a 3D AR hands around the device in response to detecting that a direction of gaze of the second user is at the device, and Noda in Fig. 1 and paragraph [0046-0056] teach the device can be electronic device). See claim 29 rejection for combination reasoning of Lee and Noda, same rationale applies here.

Regarding claim 38: Combination of Lee and Noda teach wherein the display simultaneously displays a 3D AR image that emulates the electronic device and the 3D AR instructions as virtual hands that move with respect to the 3D AR image in order to show the user how to operate the electronic device that is visible through the display of the WEG (Lee in Figs. 3A-3E and column 4 lines 4-12, column 7 lines 16-67, column 11 line 4 to column 12 line 37, column 14 lines 18-60 teach displaying on the WED or HMD a video media content including 3D AR video of the device emulating the device, and displaying it based on the gaze or user and discontinuing the displaying based on the gaze as explained in claim 22 rejection, and Noda in Fig. 1 and paragraph [0046-0056] teach the device can be electronic device). See claim 29 rejection for combination reasoning of Lee and Noda, same rationale applies here.
 
Regarding claim 40: Combination of Lee and Noda teach wherein the display moves a location of the 3D AR instructions closer to the electronic device that is visible through the display in order to avoid a collision between the 3D AR instructions and a perimeter of a field of view of the WEG (Lee in Figs. 2-3 and column 7 lines 16-67 teach displaying on the display of the WEG, the 3D AR instructions on the side of the device. Noda in Fig. 15 and paragraph [0088] teach it is possible to increase or decrease the distance L between the virtual object and the real object as the user’s viewpoint changes, so it would be obvious to decrease the distance L based on field of view moving closer to the virtual object in order to clearly display both objects in the field of view. Also, Noda ‘863 Figs. 7, 11, & 14 and paragraph [0050, 0080-0082] teach the virtual object 230 is automatically moved to be displayed in a space other than the space or interference region 220 where the real object 90 is viewed to the user, if user's viewpoint changes and the interference region 220 is moved to the left most side the viewers viewpoint that virtual object 230 will be moved and will be displayed on the opposite side or right side because there is no longer sufficient space for the virtual object on the left side of the real object and both objects will collide in the field of view. Noda clearly explains that causing the virtual object 230 to be not displayed in a view region where the physical object 90 is displayed and moving the virtual object onto another region of the viewing space based on change of user's viewpoint and when the perimeter of the field of view will collide with the virtual object in order to allow user to clearly see the both virtual object and real object). See claim 33 rejection for combination reasoning of Lee and Noda, same rationale applies here.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMIT CHATLY/Primary Examiner, Art Unit 2622